PER CURIAM
Employer seeks review of a decision of the Workers’ Compensation Board affirming without opinion the referee’s determination that claimant’s carpal tunnel syndrome is compensable. The referee reviewed the conflicting medical evidence and concluded that, because claimant had had no prior wrist symptoms and her treating physician believed that the present symptoms constituted a worsening of carpal tunnel syndrome, the syndrome was compensable. The referee made no findings as to whether the syndrome is compensable as an occupational disease or as an injury or, if a disease, whether it was a preexisting condition. Without findings on those questions, it is impossible for us to determine whether the referee applied the correct legal standard for compensability. Therefore, the findings and opinion are not adequate for judicial review. Armstrong v. Asten-Hill Co., 90 Or App 200, 752 P2d 312 (1988).1
Reversed and remanded for reconsideration.

 In its brief, employer asserted that the petition for review was not timely or properly perfected because the original certificate of service did not list the Workers’ Compensation Board. The amended certificate of service shows that the Board was properly served. The petition was timely.